Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2)	Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, the description of "the obtuse angle portion of each sipe is a substantially planar from the end of the first interior wall to the obtuse angle intersection at the respective groove" is confusing and ambiguous.  The description of "is a substantially planar" is ambiguous.  There is no antecedent basis for "the end", "the first interior wall" and "the obtuse angle intersection" and, as such, the scope of claim 6 is ambiguous.  The meaning of "obtuse angle intersection" is unclear.  Note that a sipe and a groove can intersect but an obtuse angle cannot intersect.   Furthermore, it is uncertain which surface of the obtuse corner portion is substantially planar. 	In claims 7 and 8, the description of "the acute angle portion of each sipe is a substantially planar and parallel to the end of the first interior wall to the acute angle intersection at the respective groove" is confusing and ambiguous.  The description of 
	Claim 9 ambiguously refers to "the notch".  Which notch?
	Claim 10 is indefinite.  Claim 10 ambiguously refers to "the main groove".  Which main groove?  It is unclear if the triangular notches in claim 10 are in addition to the notches of claim 1 or something else.  The description of "opposite side of the circumferential direction" is confusing since the circumferential direction cannot have an opposite side. 
	In claim 11, the description of "the obtuse angle portion of each sipe extends at an angle from an end of the first interior wall to an obtuse angle intersection at the respective groove, said obtuse angle intersection having an obtuse angle as viewed from a direction perpendicular to the tire grounding surface" is ambiguous and confusing.  The description of "the obtuse angle portion of each sipe extends at an angle from an end ...to an ...intersection" is confusing and ambiguous.  The meaning of "obtuse angle intersection" is unclear.  Note that a sipe and a groove can intersect but an obtuse angle cannot intersect.  Also, note that an intersection of a sipe and a groove defines a line instead of an angle and, consequently, said obtuse angle intersection cannot have an obtuse angle.   

3)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4)	Claims 6-8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
	As to claims 6-8 and 11, the subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention (i.e. the new matter) is:
	(A) "the obtuse angle portion of each sipe is a substantially planar from the end of the first interior wall to the obtuse angle intersection at the respective groove" (claim 6);
	(B) "the acute angle portion of each sipe is a substantially planar and parallel to the end of the first interior wall to the acute angle intersection at the respective groove" (claims 7 and 8); and
	(C) "the obtuse angle portion of each sipe extends at an angle from an end of the first interior wall to an obtuse angle intersection at the respective groove, said obtuse angle intersection having an obtuse angle as viewed from a direction perpendicular to the tire grounding surface, ... the acute angle portion of each sipe extends forwardly from an end of the second interior wall to an acute angle intersection at the respective groove, said acute angle intersection having an acute angle as viewed from a direction perpendicular to the tire grounding surface".
	The original disclosure describes "the sipes forming acute angle portions and obtuse angle portions with the grooves" instead of the above noted subject matter in claims 6-8 and 11.  FIGURES 2-5 illustrate sipes, acute angle portions and obtuse 
ALLOWABLE SUBJECT MATTER
5)	Claims 1 and 2 are allowed.
Claims 9 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The prior art fails to render obvious a pneumatic tire comprising sipes and notches as specifically set forth in lines 3-14 of claim 1.
Remarks
6)	Applicant’s arguments with respect to claims 6-11 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
7)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 22, 2021